DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: lines 1-2, the limitation of “the distance…form” should be amended to read “the distance…forms”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: line 3, the limitation of “there lumina” should be amended to read “three lumina”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-9, 11-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mische et al. (US 5,279,546).

Referring to claim 1, Mische disclose a catheter system (Figs. 1-7) for removal of a thrombus from a vessel, comprising: 
an inner catheter 72 (Fig. 1, which is reproduced below, col. 3, ln 4-8) having a proximal end, an infusion segment (the portion between lead lines 82n to 82a as shown in Fig. 2, col. 4, ln 60-65), and a distal end 88, the inner catheter comprising: at least one infusion fenestration (82a – 82n as shown in Fig. 1 below, col. 4, ln 60-65) along the infusion segment; and a distal encapsulation balloon 86 at the distal end; and 
an outer sheath 70 (Fig. 1, col. 3, ln 4-8) having a proximal end and a distal end, the outer sheath comprising: a proximal encapsulation balloon 74 (Fig. 1, col. 3, ln 60-65) at the distal end, wherein the outer sheath surrounds at least a portion of the inner catheter 72 and the distal encapsulation balloon and the proximal encapsulation balloon are separated by a distance along the infusion segment (Fig. 1). 

    PNG
    media_image1.png
    554
    763
    media_image1.png
    Greyscale


Referring to claim 3, Mische discloses the catheter system of claim 1, wherein the distance between the distal encapsulation balloon and the proximal encapsulation balloon is adjustable (col. 4, ln 40-45). 

Referring to claim 4, Mische discloses the catheter system of claim 1, wherein the distance between the distal encapsulation balloon and the proximal encapsulation balloon form a thrombolytic treatment area, wherein the thrombus to be removed is contained within the thrombolytic treatment area (col. 4, ln 56-64). 

Referring to claim 5, Mische discloses the catheter system of claim 4, wherein the infusion segment is within the thrombolytic treatment area (Fig. 1, col. 4, ln 56-64). 

Referring to claim 6, Mische discloses the catheter system of claim 5, wherein the inner catheter 72 is operable to infuse a fluid to the thrombolytic treatment area (col. 3, ln 40-42 and col. 4, 61-64) and the outer sheath 70 is operable to provide suction to remove fluid from the thrombolytic treatment area (col. 4, ln 9-13, Fig. 1, and col. 5, ln 31-36). 

Referring to claim 7, Mische discloses the catheter system of claim 6, wherein the inner catheter 72 and outer sheath 70 are operable to provide isovolumetric suction and restoration of fluid within the thrombolytic treatment area (col. 4, ln 9-15 suggests that the infusion ports 82a-82n and the aspiration lumens capable of performing this function). 

Referring to claim 8, Mische discloses the catheter system of claim 1, wherein the inner catheter 72 further comprises at least three lumina extending from the proximal end to the distal end of the inner catheter (guidewire and infusion lumen 142 (col. 3, ln 40-45), inflation lumen 144 (col. 3, ln 21-26) and lumen 146 (col. 3, ln 29). 

Referring to claim 9, Mische discloses the catheter system of claim 8, wherein the inner catheter 72 comprises an inflation lumen inflation lumen 144 (col. 3, ln 21-26), a guide wire lumen 142 (col. 3, ln 40-45), and an infusion lumen (Mische discloses 

Referring to claim 11, Mische discloses the catheter system of claim 1, wherein the outer sheath 70 further comprises at least three lumina (122, 124, 126, 128, 130 and 132 as shown in Fig. 3) extending from the proximal end to the distal end of the outer sheath (Figs. 1-3).

Referring to claim 12, Mische discloses the catheter system of claim 11, wherein the outer sheath 70 comprises an inflation lumen 122, a suction lumen 126, 132, and a catheter lumen (center lumen for receiving inner catheter 70 as shown in Figs. 1 and 3), and wherein the inner catheter 72 is positioned within the catheter lumen of the outer sheath. 

Referring to claim 13, Mische discloses the catheter system of claim 12, wherein the outer sheath 70 further comprises a manifold 42 (Figs. 1-2) at its proximal end comprising a suction port 48, a balloon inflation port 47, and a device access port 44, wherein each port is fluidly connected to one of the at least there lumina of the outer sheath. 


Referring to claim 15, Mische discloses the catheter system of claim 1, further comprising an agitator 80 (Figs. 1-2) operable to agitate the thrombus (col. 3, ln 30-35). 

Referring to claim 18, Mische discloses the catheter system of claim 15, wherein the agitator 80 is operable to be used without touching a wall of the vessel (Figs. 1-2 do not show the piezo strip 80 is expanded to touch vessel wall). 

Claim(s) 1, 3 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 5,462,529).

 Referring to claim 1, Simpson discloses a catheter system for removal of a thrombus from a vessel (abstract and Figs. 8-10), comprising: 
an inner catheter 112 (Figs. 8-10) having a proximal end, an infusion segment (at lead line 148 as shown in Fig. 8), and a distal end, the inner catheter comprising: at least one infusion fenestration 148 along the infusion segment; and a distal encapsulation balloon 116 (Fig. 8) at the distal end; and 
an outer sheath 110 (Fig. 8) having a proximal end 124 and a distal end 122, the outer sheath comprising: a proximal encapsulation balloon 114 at the distal end, wherein the outer sheath surrounds at least a portion of the inner catheter 112 and the distal encapsulation balloon and the proximal encapsulation balloon are separated by a distance along the infusion segment (col. 8 - col. 9). 


Referring to claim 3, Simpson discloses the catheter system of claim 1, wherein the distance between the distal encapsulation balloon and the proximal encapsulation balloon is adjustable (Fig. 9 and col. 8 - col. 9). 
 
Referring to claim 15, Simpson discloses the catheter system of claim 1, further comprising an agitator 120 operable to agitate the thrombus (Fig. 9 and col. 8 - col. 9).

Referring to claim 16, Simpson discloses the catheter system of claim 15, wherein the outer sheath 110 encloses the agitator 120 (Fig. 9). 

Referring to claim 17, Simpson discloses the catheter system of claim 15, wherein the agitator 120 is rail mounted on the outer sheath, configured to protrude from the distal end of the outer sheath, and/or the agitator is operable to advance and retract over a catheter lumen of the outer sheath (the burden loosening member 120 or agitator 120 are mounted on catheter 118 and so would be capable of being advanced or retracted over a catheter lumen of the outer sheath 110 as shown in Fig. 9). 
 
Claims 1-2, 8-9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokish, et al. (US 6,485,500).

Referring to claim 1, Kokish discloses a catheter system 150 (Fig. 9) for removal of a thrombus from a vessel, comprising: 
distal balloon blocking catheter 152 (inner catheter) has a proximal end 156, infusion segment at lead lines 152-154 as shown in Fig. 9 and distal end 154), the inner catheter comprising: at least one infusion fenestration 166 along the infusion segment; and a distal encapsulation balloon 164 (Fig. 9, col. 14, ln 39-51) at the distal end; and 
an outer sheath (proximal balloon blocking catheter 173 as shown in Fig. 9) having a proximal end and a distal end, the outer sheath comprising: a proximal encapsulation balloon 174 at the distal end, wherein the outer sheath surrounds at least a portion of the inner catheter and the distal encapsulation balloon 164 and the proximal encapsulation balloon are separated by a distance along the infusion segment (Fig. 9). 

Referring to claim 2, Kokish discloses the catheter system of claim 1, wherein the distal encapsulation balloon and the proximal encapsulation balloon are compliant balloons operable to accommodate varying vessel sizes and minimize damage or injury to the vessel (col. 15, ln 33-35). 

Referring to claim 8, Kokish discloses the catheter system of claim 1, wherein the inner catheter 152 further comprises at least three lumina extending from the proximal end to the distal end of the inner catheter (a guidewire lumen 160, an inflation lumen 165, and an infusion lumen 167 which is in fluid communication with the perforations 166 to supply fluid; Fig. 9. Col. 14, ln 39-51). 

Referring to claim 9, Kokish discloses the catheter system of claim 8, wherein the inner catheter 152 comprises an inflation lumen inflation lumen, a guide wire lumen, and an infusion lumen, and wherein at least one infusion fenestration along the infusion segment is connected to the infusion lumen to enable infusion of fluid (a guidewire lumen 160, an inflation lumen 165, and an infusion lumen 167 which is in fluid communication with the perforations 166 to supply fluid; Fig. 9. Col. 14, ln 39-51).

Referring to claim 11, Kokish discloses the catheter system of claim 1, wherein the outer sheath 173 further comprises at least three lumina (an inflation lumen, an evacuation lumen 182 (suction lumen) and an inner lumen 172 (catheter lumen) as shown in Fig. 9; col. 15, ln 14-20) extending from the proximal end to the distal end of the outer sheath (Fig. 9).

Referring to claim 12, Kokish discloses the catheter system of claim 11, wherein the outer sheath 173 comprises an inflation lumen, an evacuation lumen 182 (suction lumen) and an inner lumen 172 (catheter lumen) (Fig. 9; col. 15, ln 14-20), and wherein the inner catheter 152 is positioned within the catheter lumen of the outer sheath (Fig. 9). 

Referring to claim 14, Kokish discloses the catheter system of claim 12, wherein the catheter lumen is concentric with the suction lumen (the inner lumen 172 is concentric with evacuation lumen 182 as shown in Fig. 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mische in view of O’Brien et al. (US 6,575,932).

Referring to claim 10, Mische discloses the catheter system of claim 9, wherein the inner catheter 72 further comprises a manifold 18 (Figs. 1 and 2) at its proximal end comprising an infusion port 34, 24 fluidly connect to lumen 142, a guidewire access port 31a also connect to lumen 142, and balloon inflation port 32, 22 connect to lumen 144. Mische discloses the invention substantially as claimed except for disclosing wherein each port is fluidly connected to one of the at least three lumina of the inner catheter. However, in the same field of endeavor, which is a catheter system for treating of a thrombus from a vessel (abstract), O’Brien discloses wherein an inner catheter (Fig. 1C) further comprises a manifold 170 (Fig. 1C) at its proximal end comprising an infusion port 160 fluidly connect to infusion lumen 310 (Fig. 3B), a guidewire access port 155 fluidly connect to guidewire lumen 360, and balloon inflation port 150 connect to balloon inflation lumen 320. It would have been obvious to one of ordinary skill in the art, at the time of the filling of the application, to modify the catheter system of Mische to include a separate manifold and separate guidewire lumen, which is separated from the infusion lumen, to provide the advantages of preventing confusion to a user while manipulate the guidewire and infusing therapeutic agent or drug to treat the thrombus.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Monetti (US 6,030,397).

Referring to claim 19, Simpson discloses the invention substantially as claimed except for disclosing wherein the agitator comprises a plurality of protrusions or brushes at a pitch angle operable to reduce shear stress on the vessel. However, Monetti 

Referring to claim 20, Simpson/Monetti discloses the catheter system of claim 19, Simpson fails to disclose wherein the plurality of protrusions are distributed helically along the length of the agitator. Monetti discloses wherein the plurality of protrusion is distributed helically along the length of the agitator (brush bristle 12 are distributed helically along the length of the brush 10 as shown in Fig. 12). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to modify the catheter system of Simpson to include bristles distributed helically along the length of the agitator, as taught by Monetti, to provide the advantage of allowing the agitator to move fluid in the manner of an Archimedean screw so embolic particles can be moved towards the aspiration lumen to be removed (Monetti, col. 5, ln 10-19).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771